Citation Nr: 0302525	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  97-12 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for tumors and dental 
caries secondary to exposure to ionizing radiation.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran served on active duty from January 1949 to 
June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1996 and January 1999 rating 
decisions by the RO.  In May 2000, the veteran testified at a 
hearing before a member of the Board.  

In a written statement received in April 2002, the veteran 
raised the issues of entitlement to service connection for 
polyps and a thyroid disorder secondary to exposure to 
ionizing radiation.  These issues have not yet been addressed 
by the RO and are consequently referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran was exposed to radiation while stationed near 
Camp Hanford, while serving on active duty in December 1949 
to June 1950, where he received an estimated exposure of 
iodine 131 to the thyroid of 1 to 9 millirads with radiation 
doses to other parts of the body from radioiodine of about 
0.1 to 0.2 percent of the thyroid dose.  Doses due to 
atmospheric or river pathways were at most 0.02 rem and 0.07 
rem, respectively, with a dose to red bone marrow maximum of 
0.132 rem.

2.  Lipomas and dental caries were diagnosed many years after 
the veteran's separation from active duty service.

3.  Lipomas or dental caries were not shown in service, and 
are not related to the veteran's military service, including 
any in-service radiation exposure.




CONCLUSION OF LAW

Service connection for tumors or dental caries secondary to 
exposure to ionizing radiation is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 
3.311 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he suffers from tumors and dental 
caries as a result of exposure to ionizing radiation while a 
participant of Operation Green Run test, when he was 
stationed at the Hanford Yakima Military Reservation during 
service.  Specifically, he claims that he was exposed to a 
special experimental release of radioactive iodine 131.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2002).  

Service connection for a disability claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 12 Vet. App. 145 (1999); aff'd, 232 F.3d 908 (Fed. 
Cir. 2000) (table).  First, there are certain types of cancer 
that are presumptively service-connected specific to 
radiation-exposed veterans under 38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  Second, direct service connection may 
be established under 38 C.F.R. § 3.303(d) by showing that the 
disease or malady was incurred during or aggravated by 
service.  Third, service connection may be established under 
38 C.F.R. § 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the condition 
at issue is a "radiogenic disease."  See 38 C.F.R. 
§ 3.311(b) (2), (4) (2002).  

Certain specified disabilities becoming manifest in a 
"radiation-exposed veteran" shall be service connected.  See 
38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  
The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  See 38 U.S.C.A. 
§ 1112(c)(3)(A); 
38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk 
activity" means onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki during the period beginning on August 
6, 1945, and ending on July 1, 1946; internment as a prisoner 
of war of Japan during World War II resulting in an 
opportunity for exposure to radiation comparable to those 
occupying Hiroshima or Nagasaki; or presence on the grounds 
of a gaseous diffusion plant located in Paducah, Kentucky, 
Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, 
Tennessee.  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. 
§ 3.309(d)(3)(ii); 67 Fed. Reg. 3,612-16 (Jan. 25, 2002).  

VA has established special procedures to follow for those 
seeking compensation for diseases related to exposure to 
radiation in service.  See Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 
Stat. 2725 (1984); 38 C.F.R. § 3.311.  This regulation 
provides that: 
 
In all claims in which it is established 
that a radiogenic disease first became 
manifest after service . . . and it is 
contended the disease is a result of 
exposure to ionizing radiation in 
service, an assessment will be made as to 
the size and nature of the radiation dose 
or doses.  When dose estimates provided . 
. . are reported as a range of doses to 
which a veteran may have been exposed, 
exposure at the highest level of the dose 
range reported will be presumed.

38 C.F.R. § 3.311(a)(1).
 
This regulation establishes a series of chronological 
obligations upon both parties.  Wandel v. West, 11 Vet. App. 
200 (1998).  First, the claimant must establish that the 
veteran suffered from a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(2).  This disease must manifest within a certain 
time period.  38 C.F.R. § 3.311(b)(5).  Once a claimant has 
established a diagnosis of a radiogenic disease within the 
specified period and claims that the disease is related to 
radiation exposure while in service, VA must then obtain a 
dose assessment.  38 C.F.R. § 3.311(a)(1).  After it is 
determined by the dose assessment that the veteran was 
exposed to radiation, the RO is then required to refer the 
case to the Under Secretary for Benefits for further 
consideration.  38 C.F.R. § 3.311(b).

When the claim is referred, the Under Secretary for Benefits 
shall consider the claim with reference to the factors 
specified in 38 C.F.R. § 3.311(e) and may request an advisory 
opinion from the Under Secretary for Health.  38 C.F.R. 
§ 3.311(c)(1).

After referral, the Under Secretary for Benefits must then 
determine the likelihood that the claimant's exposure to 
radiation in service resulted in the radiogenic disease.  
38 C.F.R. § 3.311(c)(1).  This section provides two options: 

(i) If after such consideration the Under 
Secretary for Benefits is convinced sound 
scientific and medical evidence supports 
the conclusion it is at least as likely 
as not the veteran's disease resulted 
from exposure to radiation in service, 
the Under Secretary for Benefits shall so 
inform the regional office of 
jurisdiction in writing.  The Under 
Secretary for Benefits shall set forth 
the rationale for this conclusion, 
including an evaluation of the claim 
under the applicable factors specified in 
paragraph (e) of this section.  
 
(ii) If the Under Secretary for Benefits 
determines there is no reasonable 
possibility that the veteran's disease 
resulted from radiation exposure in 
service, the Under Secretary for Benefits 
shall so inform the regional office of 
jurisdiction, in writing, setting forth 
the rationale for this conclusion.

38 C.F.R. § 3.311(c)(1).

Since this determination relies heavily on medical and 
scientific findings and analysis, the Under Secretary for 
Benefits may request an advisory opinion from the Under 
Secretary for Health to assist in carrying out the obligation 
imposed by this regulation.  See 38 C.F.R. § 3.311(c)(1) 
(authorizing the Under Secretary for Benefits to request an 
advisory opinion from the Under Secretary for Health).  

In the veteran's case, his service medical records include 
his January 1949 enlistment examination report and June 1952 
separation examination report which do not reflect problems 
associated with tumors or dental caries.  The Board notes, 
however, correspondence from the National Personnel Records 
Center (NPRC), dated in May 1995 and January 1996, indicates 
that some of the veteran's service medical records as well as 
DA Form 20 were destroyed in a 1973 fire.  

The record also contains a June 1997 note from the VA Medical 
Center in East Orange, New Jersey, indicating that they were 
unable to locate any treatment records of the veteran for 
1965.  Correspondence from the VA New Jersey Health Care 
System, dated in August 1997, indicates that they were unable 
to locate any medical records of the veteran from 1965.  In 
another correspondence from the VA New Jersey Health Care 
System, dated in September 2001, it was noted that records 
were not available dating back to 1963 and 1964.

Correspondence from the veteran's private dentist, received 
in June 1998, indicates that the veteran was seen in 
September 1997 for a cleaning, and in October and November 
1997 for fillings.  The dentist noted that the veteran had 
requested that x-rays not be taken because of radiation he 
had received as a worker on the experiment "Green Run."  
The dentist opined that a lot of the veteran's dental caries 
were due to radiation exposure and attached a page from a 
medical book stating that radiation caries constituted a 
rampant form of dental decay that may occur in individuals 
who received a course of radiation therapy, which included 
exposure of the salivary glands.

At a VA skin examination in May 1999, the examiner provided 
an impression of  possible lipomas, clinically, but did not 
suspect malignant lesions.  At another VA skin examination in 
August 1999, the veteran gave a history of being stationed 
near Hanford, Washington, near the Green Run nuclear reactor 
and being exposed to radiation during service.  Examination 
revealed that the veteran had numerous lipomas, most of which 
were in the three-centimeter range in size.  The veteran had 
so many that the examiner did not bother to count them all 
but noted that they were on the arms, forearms, trunk, 
suprapubic area of the abdomen, hips, and thighs. Other than 
the lipomas, the veteran's skin was within normal range and 
did not show any signs of chronic radiation damage.  Multiple 
lipomas were diagnosed.  The examiner opined that, in many 
respects, lipomas have been noted to be genetic.  The 
examiner further opined that there has never been anything in 
the dermatology literature that multiple lipomas could be 
associated with radiation exposure so the examiner did not 
think that even if the veteran was exposed to radiation that 
that would be a reason for the veteran to have multiple 
lipomas.

At a VA dental examination in June 1999, the veteran reported 
recently discovering that his military unit may have been 
exposed to atmospheric radiation in December 1949 as a result 
of the Green Run test at Hanford, Washington.  The diagnoses 
included dental caries.  It was noted that the examiner did 
not see anything to support the private dentist's statement 
that the veteran's dental caries were due to radiation 
exposure.  The examiner opined that therapeutic radiation of 
tumoricidal amounts can indeed result in dental caries due to 
the alteration of the pH, quantity, and viscosity of saliva, 
but the examiner was not aware of any dental conditions 
related to low-level atmospheric radiation.

The record contains an estimate of the veteran's radiation 
exposure prepared by the Hanford Individual Dose Assessment 
Project in June 2000.  The veteran's iodine 131 thyroid dose 
estimate was less than 1 millirad, and the median dose 
estimate range was 2 millirad.  The dose estimate was only 
for the dose to the veteran's thyroid from iodine 131 
released to the air by the Hanford Nuclear Reservation from 
December 26, 1944 through December 31, 1957.  Based on the 
June 2000 Hanford Individual Dose Assessment, veteran's 
exposure to ionizing radiation during service is conceded.  

Nevertheless, although the veteran meets the criteria for a 
"radiation-exposed veteran" under 38 U.S.C.A. § 1112(c)(3) 
and 38 C.F.R. § 3.309(d)(3), the veteran's tumors and dental 
caries are not among the "radiogenic diseases" listed under 
either 38 U.S.C.A. § 1112(c)(2) or 38 C.F.R. § 3.309(d)(2) as 
being recognized by VA--on a presumptive basis--as a residual 
of such exposure.  Accordingly, service connection for tumors 
and dental caries may not be presumed under 38 U.S.C.A. 
§ 1112(c) or 38 C.F.R. § 3.309(d)(2).  

Service connection, however, may be established for 
disabilities deemed as "radiogenic diseases" pursuant to 
38 C.F.R. § 3.311.  As noted above, the record contains a 
June 1998 opinion from a private dentist indicating that the 
veteran's dental caries are due to radiation exposure.  The 
dentist also attached medical literature, indicating that 
radiation caries constitute a rampant form of dental decay 
that may occur in individuals who received a course of 
radiation therapy that included exposure to the salivary 
glands.  Consequently, the veteran is entitled to the 
procedural advantages set forth in 38 C.F.R. § 3.311 (2002) 
because evidence has been presented that the claimed dental 
condition may be considered a radiogenic disease.  

The provisions of 38 C.F.R. § 3.311 require that a causal 
link be demonstrated between radiation exposure in service 
and the subsequent development of tumors and dental caries.  
Under 38 C.F.R. § 3.311, causation is not presumed but must 
be shown.  Moreover, under the relevant sections of 38 C.F.R. 
§ 3.311, when a radiogenic disease manifests itself 
subsequent to service and it is contended that the disease is 
a result of exposure to ionizing radiation in service, a dose 
assessment as to the size and nature of the radiation must be 
made.

In this regard, pursuant to the regulation--38 C.F.R. § 
3.311(a)(2)(i)--the RO, using the dose assessment received 
from the Hanford Individual Dose Assessment Project in June 
2000, which was used as confirmation of the veteran's 
exposure of radiation, properly referred the claim to the 
Director of Compensation and Pension Service (Director) for 
review in October 2002.  Due to the nature of the claim, the 
Director requested an advisory opinion on radiation review 
under 38 C.F.R. § 3.311 from the Under Secretary for Health 
regarding whether it was likely, unlikely, or as likely as 
not that the veteran's dental caries, periodontal disease, 
and numerous lipomas resulted from exposure to radiation in 
service.  The Director informed the Under Secretary for 
Health that the veteran was exposed to radiation while 
stationed at Yakima, Washington, near Camp Hanford, from 
December 1949 to June 1950.  A portion of the exposure 
specifically cited is an experimental release of I-131 in 
December 1949 titled the "Green Run."  The Hanford 
Individual Dose Estimate Project prepared a thyroid dose 
assessment for iodine 131 exposure in June 2000, and this 
estimate indicated exposure of the thyroid to I-131 ranged 
from 1 to 9 millirads.  Thereafter, the veteran and his 
representative were apprised of this medical opinion request 
in November 2002.

Susan H. Mather, M.D., writing the opinion for the Under 
Secretary for Health, who as the Chief Public Health and 
Environmental Hazards Officer of the Veterans Health 
Administration, submitted a statement in November 2002.  Dr. 
Mather noted that the veteran was reported to have served at 
Yakima, Washington near Camp Hanford from December 1949 to 
June 1950.  Dr. Mather opined that it was unlikely that the 
veteran's dental caries, periodontal disease, or numerous 
lipomas could be attributed to exposure to ionizing radiation 
in service.  As support for her opinion, Dr. Mather noted 
that the following methodologies were used to estimate the 
veteran's radiation dose.  Dr. Mather noted that, based on 
the Hanford Individual Dose Assessment Project, the veteran's 
thyroid dose from Iodine 131 was estimated to be less than 
0.001 rad - 0.009 rad with a medial estimate of 0.002 rad.  
Radiation doses to other parts of the body from radioiodine 
are about 0.1 - 0.2% of the thyroid dose (National Research 
Council report Review of the Methods Used to Assign Radiation 
Doses to Service Personnel at Nuclear Weapons Tests, 1985, 
page 23;).  Dr. Mather also based her opinion on Battelle 
reports on doses from atmospheric and river pathways.  She 
referred to the dose from the atmospheric pathway, which was 
the estimated effective dose equivalents (EDE) to an adult 
maximum representative individual from key radionuclides at 
the highest impact offsite location for 1949 - 1959 - 0.02 
rem (Battelle Atmospheric Pathway Dosimetry Report, 1944 - 
1992, October 1994, Figure S-1, page x).  [EDE doses include 
doses from Iodine -131 (Battelle report, page viii).]  Dr. 
Mather also referred to the dose from Columbia River pathway, 
which was the estimated effective dose equivalent for a 
maximum representative individual at Ringold Washington: 1949 
- 1950 - 0.07 rem (Battelle report "Columbia River Pathway 
Dosimetry Report, 1944- 1992", July 1994, figure S.1, page 
vii).  She also referred to the dose from Columbia River 
pathway to red bone marrow, which was the estimated effective 
dose equivalent for a maximum representative individual 1949 
- 1950 (based on extrapolating from doses for 1950) - 0.132 
rem (Battelle report "Columbia River Pathway Dosimetry 
Report, 1944- 1992", July 1994, Table A.2, page A-8).  

Dr. Mather also relied on the Committee on Interagency 
Radiation Research and Policy Coordination (CIRRPC) Science 
Panel Report Number 6, 1988, which does not provide screening 
doses for dental caries or periodontal diseases.  It was 
noted that damage to the teeth, gums, and/or immune system 
other than neoplastic transformation, if caused by radiation, 
would be an example of a deterministic effect.  It was 
specifically noted that deterministic changes generally were 
considered to have a threshold.  The probability of causing 
harm in most healthy individuals at doses of less than 10 rem 
as a result of deterministic effects was close to zero 
(Institute of Medicine Report, Adverse Reproductive Outcomes 
in Families of Atomic Veterans:  The Feasibility of 
Epidemiologic Studies, 1995, pages 23-34.  Usually a 
threshold dose on the order of hundreds or thousands of rads 
must be exceeded for the deterministic effect to be expressed 
(Agency for Toxic Substances and Disease Registry (ATSDR) 
Toxicological Profile for Ionizing Radiation, 1999, page 83).  
Dr. Mather further noted that the CIRRPC report did not 
provide screening doses for lipomas, and radiation was not 
cited as an etiologic factor for the development of multiple 
lipomas (DeVita et al., Cancer, 6th edition, 2001, page 1851; 
Fitzpatrick et al., Color Atlas and Synopsis of Clinical 
Dermatology, 3rd edition, 1997, page 178).  

After receiving Dr. Mather's November 2002 opinion, the 
Director of Compensation and Pension advised the RO, in a 
letter dated in November 2002, that as a result of the Under 
Secretary's opinion, and following a review of the evidence, 
it was unlikely that the veteran's dental caries, periodontal 
disease, or numerous lipomas resulted from radiation exposure 
in service. 

The Board notes that the veteran's service medical records do 
not show treatment for lipomas, tumors, or dental caries.  No 
medical evidence has been submitted showing that the veteran 
had complaints or findings related to any such disability 
until about 1998 when he was found to have dental caries.  VA 
examination reports now reflect that the veteran has dental 
caries and numerous lipomas.  The salient point to be made 
about this case is that neither the documents submitted by 
the veteran, with the exception of the private dentist's 
opinion, nor the records obtained by VA show an association 
specifically between the veteran's tumors or dental caries 
and his in-service exposure to ionizing radiation.  
Consequently, given the epidemiological data on which the 
VA's Chief Public Health and Environmental Hazards Officer 
concluded that it was unlikely that the veteran's dental 
caries, periodontal disease, or numerous lipomas could be 
attributed to exposure to ionizing radiation in service, the 
Board concludes that no further development is required under 
38 C.F.R. § 3.311(c).  

Moreover, the Board finds that the November 2002 VA opinion 
is more persuasive and the Board gives it greater weight than 
the private dentist's June 1998 statement.  The Board finds 
that the dose estimates and VA opinion are more persuasive.  
The dose estimate were made with the veteran's exposure in 
mind and the medical opinion is particular to the veteran.  
Both are based on significant research and study of the dose 
estimates of exposure to iodine 131 and its effects.  The 
private dentist's statement is more general in nature and 
does not appear to be based on an analysis of the facts and 
circumstances of this particular case in terms of the 
veteran's actual estimate of ionizing radiation exposure.  
For these reasons, the Board finds that the most probative 
evidence of record is the specific dose estimates of the 
amount of exposure the veteran had to ionizing radiation in 
service and the medical opinions based on that estimate.  

The Board has considered the veteran and his representative's 
statements, as well as the veteran's testimony regarding the 
onset of the veteran's tumors or dental caries.  Neither the 
veteran nor his representative profess to have any 
professional medical expertise and/or training.  Therefore, 
they do not have the medical competence to link tumors or 
dental caries to his military service, including his exposure 
to ionizing radiation.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

In summary, the record does not support a conclusion that 
tumors or dental caries began in service or were the result 
of exposure to in-service radiation.  38 C.F.R. §§ 3.309(d), 
3.311.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply.  Service 
connection for tumors or dental caries secondary to exposure 
to ionizing radiation is not warranted.

In adjudicating the veteran's claim, the Board has considered 
the applicability of the VCAA, which became effective during 
the pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

In this case, VA informed the veteran of which information 
and evidence he was to provide and which information and 
evidence VA would attempt to obtain on his behalf.  In 
reviewing the amended § 5103(a), the Board finds that VA has 
complied with the notice requirements contained in § 5103(a).  
From the outset, the RO has informed the veteran of the bases 
on which the RO decided the claim and of the elements 
necessary to be granted the benefit sought.  This is 
evidenced by the rating actions of February 1996 and 
January 1999; a November 1999 decision review officer 
decision; statement of the case issued in February 1997; and 
supplemental statements of the case issued in April 1998, 
February 1999, November 1999, and November 2002, which 
informed him of the applicable law and regulations.  The 
record also reflects that the veteran was notified by the RO 
in numerous letters regarding the changes brought about by 
the VCAA and of the evidence necessary to substantiate the 
claim, and he was given the opportunity to submit additional 
evidence.  Specifically, the RO notified the veteran of the 
development of his claim, the type of evidence needed to 
prove his claim, and of which evidence, if any, should be 
obtained by the veteran, and which evidence, if any, would be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West Supp. 2002).  
These documents also show that VA has provided the veteran 
with a recitation of the pertinent statutes and regulations, 
and discussion of the application of each to the evidence.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c), (d)).  In this case, VA examination 
were conducted and VA records were obtained.  The veteran has 
not indicated that additional records exist that would have 
an effect on the Board's analysis.  Moreover, all development 
mandated by 38 C.F.R. § 3.311 has been completed.  In 
particular, a dose estimate was obtained concerning the 
veteran's level of radiation exposure, and an advisory 
medical opinion from the Under Secretary of Health. 

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further action 
under the VCAA will serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, further development of this claim 
and further expending of VA's resources are not warranted.  



								(Continued on next 
page)



ORDER

Service connection for tumors or dental caries secondary to 
exposure to ionizing radiation is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

